Citation Nr: 1038020	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 
1983.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.

When this case was previously before the Board in August 2009, it 
was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review indicates that the development requested in 
the Board's August 2009 remand was not conducted.  Because the 
Board's instructions were not complied with on remand, this case 
is not ready for appellate review and must be remanded for 
compliance with the remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a remand by the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand orders). 

The RO was requested to provide the Veteran and her 
representative notice of the old and revised rating criteria for 
brain disease from trauma under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  However, an August 2009 VCAA development letter only 
provided the revised version of Diagnostic Code 8045.  

The RO was also to schedule the Veteran for a VA examination for 
headaches and residuals of brain trauma.  The examiner was to 
provide an evaluation of the Veteran's recurrent headaches and 
residual symptoms of head trauma to include any neurologic, 
cognitive, or emotional/behavioral dysfunction.  

However, the report of a September 2009 VA examination provides 
no detailed findings with respect to the Veteran's neurologic, 
cognitive, or emotional/behavioral dysfunction.  The examiner 
instead refers to the report of a November 2008 VA neurological 
examination and the report of a January 2009 VA psychiatric 
examination.  However, those reports were already of record in 
August 2009, when the Board requested a new examination to obtain 
current findings.  Further, the November 2008, January 2009 and 
September 2009 VA examination reports fail to adequately address 
the Veteran's neurologic, cognitive, or emotional/behavioral 
functioning in detailed terms relevant to the revised version of 
Diagnostic Code 8045.  

In this regard, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also 38 C.F.R. § 4.2 (2010) (noting that if the 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

The Board also observes that the August 2009 remand requested the 
RO to readjudicate the claim with consideration of the old 
criteria in Diagnostic Code 8045, and, if applicable to the 
Veteran's disorder, under the new criteria in Diagnostic Code 
8045.  However, a March 2010 supplemental statement of the case 
(SSOC) did not apply or even address either version of Diagnostic 
Code 8045.  

Finally, the Board observes that the Veteran submitted additional 
evidence in June 2010, that includes statements from her daughter 
and son addressing her migraine symptoms.  On remand, the RO is 
requested to address this evidence.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of her claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her 
representative notice of the old rating 
criteria for brain disease from trauma 
under 38 C.F.R. § 4.124a, Diagnostic Code 
8045.

2.  Schedule the Veteran for a VA 
examination for headaches and residuals of 
brain trauma.  Request that the physician 
review the claims file and note review of 
the claims file in the examination report.  
Request that the examiner provide an 
evaluation of the Veteran's recurrent 
headaches and residual symptoms of head 
trauma to include any neurologic, 
cognitive, or emotional/behavioral 
dysfunction.

3.  Then, readjudicate the claim for an 
initial rating in excess of 10 percent for 
migraine headaches, to include 
consideration of the old and revised 
versions of Diagnostic Code 8045 as well 
as all evidence received since the March 
2010 SSOC.  If the decision remains 
adverse to the Veteran, provide the 
Veteran and her representative an SSOC and 
an opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


